DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022 was filed after the mailing date of the Notice of Allowance on 15 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 5, 8-12, 14-15 and 17-22 are allowed.
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the one or more processors is configured to cycle between scanning in the first visible light modality and the second infrared modality within 200 milliseconds by switching between an infrared light source and a visible light light source and output the one or more 2D images of the internal region of the subject’s teeth and the 3D surface model of the subject’s teeth as claimed in independent claims 1/10/19.  The closest prior art, Taneva et al. (“3D Scanning, Imaging, and Printing in Orthodontics”, Computer Science, 2015), discloses variety of hand-held intraoral scanners.  But prior arts fail to disclose a hand-held scanner able to switching between visible light modality and infrared modality within 200 milliseconds.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YINGCHUN HE/Primary Examiner, Art Unit 2613